Citation Nr: 1231072	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  10-03 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from November 25, 1969 to January 23, 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of (1) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted; (2) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted; (3) Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted; (4) Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD; (5) Entitlement to service connection for a smoking disorder, to include as secondary to service-connected PTSD; (6) Entitlement to service connection for a substance abuse disorder, to include as secondary to service-connected PTSD; (7) Entitlement to service connection for a scar on a finger; (8) Entitlement to service connection for a scar on the lower right calf; and (9) Entitlement to service connection for tinnitus have been raised by the record (see July 2012 Written Brief Presentation), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As an initial matter, the Board notes that the Veteran's sole service-connected disability is PTSD, which is currently rated as 70 percent disabling as of June 2, 2009-the date of his current claim on appeal.

The Veteran contends in a June 2009 statement that "I tried to work at different jobs but I always seem[ed] to argue and get into fights with the boss.  I had a bad chip on my shoulder [and] I didn't know why."  In his January 2010 substantive appeal, the Veteran asserted that his "PTSD would preclude me from obtaining any job."  In June 2012, the Veteran asserted that his health was getting worse.

The Veteran's VA treatment records include a July 2008 clinician's notation that the Veteran is unemployed due to physical conditions; a February 2009 treatment record in which the Veteran indicated that his depressive symptoms make it extremely difficult for him to do his work; May 2009 and June 2009 findings that the Veteran is not capable of employment; and July 2009 findings that the Veteran is a hydrocodone addict, does not have PTSD related to his military service, and has provided self-reports which are inconsistent with his record.

Also in July 2009, VA provided the Veteran with a compensation and pension examination for PTSD.  The examiner noted the Veteran's report that, after service, he worked for over 20 years building electrical lines until he hurt his back in 1988.  The Veteran reported that he liked the job because "no one would tell me what to do."  The Veteran stated that has not worked since 1988, and that he has been in receipt of Social Security Administration (SSA) benefits since 1990.  (In June 1990, SSA informed VA that after exhaustive and comprehensive searches, it was unable to locate medical records for the Veteran.)  The VA examiner diagnosed the Veteran with PTSD and opined that he appears to have reduced reliability and productivity in his occupational and social functioning because of flattened affect, panic attacks, impairment of memory, impaired judgment, disturbance of motivation and mood, and difficulty establishing and maintaining effective relationships.  The examiner found that the Veteran's "inability to work is affected by his post-traumatic stress disorder, because of his need for a job that would require minimal social contact."

As the Veteran was most recently examined by VA over three years ago and no more recent reports of treatment have been submitted, the Board finds that a contemporaneous examination is warranted so as to determine the current nature of his employability due to his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The examiner should disregard the existence or degree of nonservice-connected disabilities when rendering an opinion as to whether the Veteran is unemployable due to his service-connected disability.  On remand, the Veteran's employability should be considered on both a schedular and extra-schedular basis.  38 C.F.R. §§ 4.16(a), (b).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected PTSD since July 2009.  Thereafter, any identified records, to include those from the Fayetteville, Arkansas, VA Medical Center dated from July 2009 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected PTSD since July 2009.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Fayetteville, Arkansas, VA Medical Center dated from July 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Then, the AOJ should schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation, considering his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


